DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s election filed on March 11, 2022.  Claims 1-30 are pending.  Claims 1-24 are elected without traverse, and claims 25-30 are withdrawn.  Claims 1-24 are examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyen et al., US 2008/0183344 A1.
As to claim 1, Doyen teaches a method for supporting a vehicle restriction region, comprising (abstract):
Receiving, via one or more processors, two or more points associated with the restriction region (¶ 34-35, 53 and page 6 claim 5);
Generating, via one or more processors, one or more restriction strips along with a boundary of the restriction region by connecting adjacent points of the two or more points, the one or more restriction strips defining at least a portion of the restriction region (¶ 34-35, 53 and page 6 claim 5); and
Automatically causing a ground vehicle to undertake one or more response measures based on at least one of a location or a movement characteristic of the ground vehicle relative to the restriction region (¶ 24, 30-45, page 6 claim 8 and Fig. 1; e.g. alert message or egress from the restriction region).
As to claim 3, Doyen teaches wherein the two or more points correspond to coordinate information of the boundary (¶ 53).
As to claim 8, Doyen teaches Doyen teaches wherein the one or more restriction strips corresponding to one or more restriction lines that define the restriction region (¶ 53)
As to claim 15, Doyen teaches wherein the movement characteristic includes at least one of a velocity, an acceleration, a deceleration, a direction of travel, or a projected path of the ground vehicle (¶ 24, 33, 36, 38, 40, 56).
As to claim 17, Doyen teaches further comprising: determining which of the one or more response measures to cause the ground vehicle to undertake, based on the location or the movement characteristic of the ground vehicle relative to the restriction region (¶ 24, 36-45, 56 and Fig. 1).

As to claim 19, Doyen teaches wherein the one or more response measures includes at least one of: decelerating the ground vehicle; providing a safety measure to prevent the ground vehicle from entering the restriction region; changing a direction of the ground vehicle; adjusting a path of the ground vehicle; or providing an alert regarding the ground vehicle (¶ 24, 30-45 and Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-14, 16, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al, US 2008/0183344 A1 in view of Taveira, US 2016/0253907 A1.
As to claim 2, Doyen teaches does not specifically teach wherein the two or more points are input by a user.  However, Taveira teaches this matter (¶ 162-163; e.g. restriction boundary coordinates are controlled by federal government agency).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As to claim 9, Doyen does not specifically teach wherein each of the one or more restriction strips is configured with a width that is larger than or equal to a minimum width.  However, Taveira teaches this matter (¶ 70, 73; e.g. extended restriction area altitude profile 320a over the restriction area 320).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doyen’s invention by incorporating the extending the restriction strips as taught by Taveira for safer avoiding restricted region.
As to claim 10, Doyen in view of Taveira further teaches wherein the minimum width is defined to prevent the ground vehicle form encroaching in the restriction region (Doyen: ¶ 53).
As to claim 11, Doyen does not specifically teach wherein the boundary is a closed boundary and restriction region is a closed region.  However, Taveira teaches this matter (Figs. 3A-3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doyen’s invention by incorporating the closed restricted area as taught by Taveira for safer managing the restricted area.
As to claim 12, Doyen in view of Taveira teaches wherein the one or more restriction strips have ends, and wherein an end of one restriction strip overlaps with an end of another restriction strip to enclose the restriction region (Taveira: Fig. 3A; see claim 11 above for motivation and obviousness to combine the references).

As to claim 14, Doyen does not specifically teach the boundary is an open boundary and the restriction region is an open region.  However, Taveira teaches this matter (¶ 71-75 and Fig. 3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doyen’s invention by incorporating the opened restricted area as taught by Taveira for better managing the restricted area.
As to claim 16, Doyen in view of Taveira further teaches wherein causing the ground vehicle to undertake the one or more response includes (Doyen: ¶ 24, 30-43): calculating a distance between the location of the ground vehicle and the boundary of the restriction region; and determining whether to cause the ground vehicle to undertake the one or more response measures based at least in part on comparing the calculated distance to a distance threshold (Taveira: ¶ 70-71, 74; see claim 11 above for motivation and obviousness to combine the references).
As to claim 21, Doyen teaches causing the ground vehicle to undertake one or more response measures as discussed in claim 1 above.  Doyen does not specifically teach causing the ground vehicle to undertake one or more response measures includes taking control away from a user of the ground vehicle.  However, this matter is taught by Taveira as taking control away from a user of the vehicle (¶ 37; e.g. certain vehicle function is disabled).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doyen’s invention 
As to claim 23, Doyen does not teach specifically teach the restriction region has an irregular shape.  However, Taveira teaches this matter (¶ 76).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doyen’s invention by incorporating the irregular shaped restriction region as taught by Taveira for better managing the restricted region.
As to claim 24, Doyen teaches the restriction region corresponds to a man-made feature (¶ 53; e.g. geographic boundaries are defined by a range of altitude).
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al, US 2008/0183344 A1 in view of Crombez et al., US 2015/0241878 A1.
As to claim 20, Doyen does not specifically teach the ground vehicle includes a housing configured to carry a person.  However, Crombez teaches this matter (¶ 26, 29 and Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doyen’s invention by incorporating the ground vehicle feature as taught by Crombez for efficiently managing the transportation.
As to claim 22, Doyen does not specifically teach causing the ground vehicle to undertake one or more response measures includes ceasing to take commands from a user of the ground vehicle.  However, Crombez teaches this matter (¶ 42, 53 and Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doyen’s invention by incorporating the .
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 24, 2022